UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DAVID EDWARD LEE, JR.,
Plaintiff-Appellant,

v.                                                                    No. 97-1471

WISE COUNTY SCHOOL BOARD,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Big Stone Gap.
Samuel G. Wilson, Chief District Judge.
(CA-96-70)

Argued: December 4, 1997

Decided: January 12, 1998

Before WILKINSON, Chief Judge, and ERVIN and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Carl E. McAfee, MCAFEE & ASSOCIATES, P.C., Nor-
ton, Virginia, for Appellant. William Bradford Stallard, PENN,
STUART & ESKRIDGE, Abingdon, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

David Edward Lee, Jr., appeals the district court's grant of sum-
mary judgment in favor of the Wise County School Board on his
claim of religious discrimination in violation of Title VII. Lee main-
tains that the school board declined to rehire him as a basketball
coach on account of his religion. The district court held that Lee
failed to establish a prima facie case of religious discrimination and
that Lee's poor performance as a coach provided a legitimate nondis-
criminatory reason for its decision not to rehire him. We hold that the
school board has provided an adequate reason for its failure to rehire
and that Lee has failed to create a triable dispute over whether that
reason is pretextual. Accordingly, we affirm the district court.

I.

Lee was head coach of the men's basketball team since 1979 at
Powell Valley High School, located in Big Stone Gap, Virginia. He
also taught English and coached tennis at Powell Valley. Lee attended
a Methodist church and had been actively involved in religious affairs
such as the Fellowship of Christian Athletes.

From the 1990-91 school year through the 1994-95 school year, the
men's basketball team never posted a winning season. During 1994
and 1995, parents and members of the community voiced complaints
to Bruce Robinette, a member of the Wise County School Board, and
David Dowdy, principal at Powell Valley, about Lee's inadequate job
performance as head basketball coach. According to Robinette, the
criticisms increased over the course of the 1994-95 school year, and
he eventually advised the parents to bring their concerns to the atten-
tion of the full school board.

During a school board meeting held on June 28, 1995, a delegation
of parents appeared to register their complaints about Lee. To allow
the parents to air their concerns privately, the board went into execu-
tive session. The parents complained that Lee was not devoting
enough time or attention to the basketball program due to other pur-

                    2
suits such as work for a company named Amway and his own paint-
ing business. The parents also observed that the basketball team was
unable to attend a camp in North Carolina because Lee had failed to
submit a timely application. Every school board member stated that
the board did not discuss Lee's religious affiliation, convictions, or
activities at this meeting. The board did not take any action at that
time.

Following the meeting, the Superintendent of the Wise County
School System, Dr. Jim Graham, met with Dowdy to investigate the
basis of the parents' complaints. Dowdy had not attended the June 28
school board meeting. Dowdy told Graham that he believed Lee was
distracted from coaching by a number of things and had lost the desire
to coach. Dowdy and Graham discussed a wide range of topics,
including the fact that some parents had previously asked Dowdy
about Lee's religious activities. According to Dowdy, he and Graham
never discussed Lee's religion or his religious beliefs "in a derogatory
or negative fashion."

During the next board meeting, held on July 13, 1995, the board
again considered the renewal of Lee's contract as a basketball coach.
The board discussed the complaints about Lee's neglect of the basket-
ball program. Although the board never formally voted on Lee's con-
tract, it reached a general consensus that Lee would not be rehired as
a basketball coach. The board members did not discuss Lee's reli-
gious affiliation, convictions, practices, or activities at this meeting.

After the July meeting, Dr. Graham met with principal Dowdy and
advised him of the board's consensus. In Wise County, to renew
coaching contracts, a principal submits a slate of coaches to the divi-
sion superintendent who reviews these recommendations and for-
wards a list to the school board. For the 1995-96 school year, Dowdy
did not recommend Lee as the men's basketball coach. Instead, he
recommended Jimmy Mitchell, another Powell Valley employee, who
eventually was hired as the interim head coach for that year.

Lee filed a charge with the Equal Employment Opportunity Com-
mission and later brought this complaint. In his complaint, Lee
alleged, inter alia, that the school board discriminated against him on
the basis of his religion by failing to rehire him as the head basketball

                     3
coach. The district court granted the school board's motion for sum-
mary judgment. Lee now appeals.

II.

Title VII prohibits employment discrimination on the basis of reli-
gion. 42 U.S.C. § 2000e-2(a). Absent direct evidence of discrimina-
tion, a plaintiff must first demonstrate a prima facie case of
discrimination. McDonnell Douglas Corp. v. Green , 411 U.S. 792,
802 (1973); Chalmers v. Tulon Co. of Richmond , 101 F.3d 1012, 1017
(4th Cir. 1996), cert. denied, 118 S. Ct. 58 (1997). Once a party has
made a prima facie case, the employer must provide a legitimate non-
discriminatory justification for its action. Texas Dep't of Community
Affairs v. Burdine, 450 U.S. 248, 253 (1981); Chalmers, 101 F.3d at
1017-18. If the employer advances such a justification, the plaintiff
then must prove that this justification is a mere pretext for an actual
discriminatory motive. St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502,
507-08 (1993); Chalmers, 101 F.3d at 1018.

Lee challenges the district court's holding that he did not establish
a prima facie case of religious discrimination. To uphold summary
judgment in this case, we need not resolve that question. Assuming
that Lee has demonstrated a prima facie case, the school board
advanced a legitimate nondiscriminatory justification for its decision
not to rehire him -- Lee was spending too much time on outside
activities and was not sufficiently dedicated to the Powell Valley bas-
ketball program. Lee has failed to create a genuine issue over whether
this justification was pretextual. The school board, therefore, is enti-
tled to summary judgment.

The school board offered ample evidence to demonstrate Lee's
lack of commitment as a basketball coach. Board members relied on
complaints about Lee's outside activities such as his Amway distribu-
torship and painting business as proof of his neglect. Some board
members also cited the specific complaint that the basketball team
was unable to attend a camp because Lee had failed to submit a
timely application. Thus, the school board has advanced a legitimate
nondiscriminatory reason for its decision not to rehire Lee as the head
basketball coach.

                    4
Lee has failed to create any dispute over whether this reason was
merely pretextual. Lee makes much of board member Charles
Mutter's affidavit. Mutter apparently overheard a comment during the
June 1995 board meeting that Lee was very religious and may have
baptized someone in his swimming pool. We believe, however, that
Lee overstates the impact of this isolated remark. In the same affida-
vit, Mutter specified that this comment was "not directed at the
board." In fact, Mutter was the only board member who mentioned
overhearing such a comment. Mutter also averred that the board never
discussed Lee's religion. Mutter's reference to this random remark
does not show, or even suggest, that the reason for the board's deci-
sion was pretextual.

Lee maintains that, after the June 1995 board meeting, Superinten-
dent Graham and Principal Dowdy discussed the various complaints
about Lee, including concerns that parents had expressed to Dowdy
about some of Lee's religious practices. Lee draws the inference that
his religion must have factored into the decision because Graham and
Dowdy were aware of these earlier comments. Lee, however, over-
looks one critical fact. Parents do not make the day-to-day decisions
for a school district. Merely because Dowdy and Graham might have
been aware of scattered parental comments, we cannot assume that
the parents' concerns affected the decision not to rehire Lee. Dowdy
and Graham both denied that religion ever factored into the decision
not to renew Lee's contract. Every school board member denied that
they ever discussed Lee's religion during the June and July meetings.
Thus, Dowdy's and Graham's mere awareness of parents' comments
about Lee's religion does not suggest any pretext.

III.

The school board provided ample evidence that Lee was diverted
by other pursuits and had not devoted sufficient attention to his
coaching duties. Lee's contentions that religion motivated the high
school's coaching change are nothing more than speculations.
Accordingly, we affirm the judgment of the district court.

AFFIRMED

                    5